UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. SA CV 19-2513-DOC (ADSx) Date February 18, 2020
Title DB RESIDENTIAL, LLC., v. PAMELA D. LAWSON, et al.

 

 

 

PRESENT: HONORABLE DAVID O. CARTER, UNITED STATES DISTRICT JUDGE

Kelly Davis CourtSmart
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:

Larry Rothman Pamela Lawson

PROCEEDINGS: PItf's Ex Parte Application to Remand Case to Orange County Superior
Court - Harbor Justice Center [9]

Case called. Court and counsel confer. The Court GRANTS PItf's Ex Parte
Application to Remand Case to Orange County Superior Court - Harbor Justice Center [9].

12

 

Initials of Deputy Clerk kd

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
